Citation Nr: 0316238	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-23 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left ankle fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1982 to August 
1992.

This case comes before the Board of Veteran's Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veteran's Affairs (hereinafter VA) Regional 
Offices in St. Petersburg, Florida (hereinafter RO). 

REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary.  Given a recent decision 
of the United States Court of Appeals for the Federal Circuit 
which invalidated 38 C.F.R. § 19.9(a)(2), this development 
must be accomplished by remand.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Therefore, in order to assist the veteran in the 
development of his appeal and to ensure due process, this 
case must be REMANDED for the following development.  
		
1.	The veteran should be provided with a 
copy of the Statement of the Case (SOC) 
issued by the RO in August 2000.  
According to the veteran in his 
substantive appeal, he had not received 
the SOC.  His most recent address of 
record is 1464 High Grove Way, Orlando, FL  
32818.  See Pond v. West, 12 Vet. App. 341 
(1999); Manlicon v. West, 12 Vet. App. 341 
(1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995). 

2.	The veteran should be accorded an 
updated VA examination by the appropriate 
physician for his left ankle disorder.  
The claims folder and copy of this remand 
must be made available to the examiner 
prior to the examination.  The examination 
is to be conducted in accordance with the 
VA Physician's Guide for Disability 
Evaluation Examinations.  All necessary 
tests should be conducted.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of veterans' 
left ankle fracture, including post-
operative residuals of surgical reduction 
of left ankle fracture found to be present 
as discussed in the VA examination, 
February 1999.  

		Attention should be given to 
swelling, muscle spasm, ankylosis, 
crepitus, loss of lateral motion, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or, of pain on motion.  The 
examiner also should provide a description 
of the effect, if any, of the veteran's 
pain on the function and movement of his 
left ankle.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); See 38 C.F.R. § 4.40 
(2000) (functional loss may be due to 
pain, supported by adequate pathology).  
In particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of the disability.  The examiner should 
provide complete rationale for all 
conclusions reached. 

3.  After the completion of the above 
development, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA are fully complied 
with and satisfied.  See also 66 Fed. 
Reg. 45620-32 (August 29, 2001) (codified 
at 38 C.F.R. § 3.159).
  
4.  Thereafter, to the extent the claim 
on appeal remains denied, the veteran 
should be provided an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the 
examination requested above and the VCAA.  
An appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran until he is notified.
The purpose of this REMAND is to assist the veteran and to 
obtain clarifying information.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


